IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MATTHEW SCIABACUCCHI,            )
Individually and on Behalf of All Others
                                 )
Similarly Situated,              )
                    Plaintiff,   )
                                 )
     v.                          ) C.A. No. 11418-VCG
                                 )
LIBERTY BROADBAND                )
CORPORATION, JOHN MALONE,        )
GREGORY MAFFEI, MICHAEL          )
HUSEBY, BALAN NAIR, ERIC         )
ZINTERHOFER, CRAIG JACOBSON, )
THOMAS RUTLEDGE, DAVID           )
MERRITT, LANCE CONN, and JOHN )
MARKLEY,                         )
                                 )
              Defendants,        )
                                 )
and                              )
                                 )
CHARTER COMMUNICATIONS, INC. )
                                 )
              Nominal Defendant. )

                         MEMORANDUM OPINION

                      Date Submitted: February 21, 2017
                        Date Decided: May 31, 2017

Kurt M. Heyman and Melissa N. Donimirski, of HEYMAN ENERIO GATTUSO &
HIRZEL LLP, Wilmington, Delaware; OF COUNSEL: Jason M. Leviton and Joel
A. Fleming, of BLOCK & LEVITON LLP, Boston, Massachusetts, Attorneys for
Plaintiff.

Martin S. Lessner, David C. McBride, James M. Yoch, Jr., and Paul J. Loughman, of
YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware; OF
COUNSEL: William Savitt and Anitha Reddy, of WACHTELL, LIPTON, ROSEN
& KATZ, New York, New York, Attorneys for Defendants Michael Huseby, Balan
Nair, Eric Zinterhofer, Craig Jacobson, Thomas Rutledge, David Merritt, Lance
Conn, John Markley, and Charter Communications, Inc.

Donald J. Wolfe, Jr., Peter J. Walsh, Jr., Brian C. Ralston, Tyler J. Leavengood,
Jaclyn C. Levy, and Aaron R. Sims, of POTTER ANDERSON & CORROON LLP,
Wilmington, Delaware; OF COUNSEL: Richard B. Harper, of BAKER BOTTS
LLP, New York, New York, Attorneys for Defendants Liberty Broadband
Corporation, John Malone, and Gregory Maffei.




GLASSCOCK, Vice Chancellor
      This matter involves a complicated set of transactions, as the reader interested

enough to persevere will discover. The questions it presents are not complex,

however, at least at this stage of the pleadings. The directors of the Nominal

Defendant, Charter Communications, Inc. (“Charter” or the “Company”), structured

an acquisition of two other entities in the same industry, communications media, as

Charter. Both acquisitions—the purchase of non-party Bright House Networks,

LLC (“Bright House”) and the merger with Time Warner Cable (“TWC”)—were

accomplished at the same time. Those transactions (the “Acquisitions”) are not

themselves the direct cause of the Plaintiff’s Complaint; all parties agree that these

transactions contributed value to Charter.

      The Plaintiff is a Charter stockholder. His Complaint focuses on two related

transactions: The Defendant directors of Charter issued equity to an insider, the

largest stockholder of Charter, Defendant Liberty Broadband Corporation,

purportedly to finance the Acquisitions in part. According to the Plaintiff, Liberty

Broadband controlled Charter, and caused the Defendant directors and officers of

Charter to structure the issuances of equity in a way favorable to Liberty Broadband

and detrimental to Charter.     The Complaint alleges that all these Defendants

breached duties of loyalty, owed to Charter as well as to its stockholders directly,

with respect to these transactions (the “Liberty Share Issuances” or “Issuances”).

The Plaintiff contends that the Issuances were not necessary to the financing of the

                                          1
Acquisitions. The Plaintiff also alleges breaches of duty in connection with an

additional transaction by which Liberty Broadband received a 6% voting proxy (the

“Voting Proxy Agreement”). The Liberty Share Issuances and the Voting Proxy

Agreement were approved in a single vote by the majority of the stock of Charter

not controlled by or affiliated with Liberty Broadband, separate from the vote

approving the merger with TWC.1

       The matter is currently before me on Defendants’ motions to dismiss. As

stated, the Plaintiff contends that Liberty Broadband controls Charter, and that, as a

result, entire fairness review applies to his claims. The Defendants argue strenuously

that Liberty Broadband is not a controller. I find—after review of the record,

including a stockholders’ agreement, referenced in the Complaint, that limits Liberty

Broadband’s ability to assert its will over Charter—that the Complaint fails to plead

sufficient non-conclusory facts to make it reasonably conceivable that Liberty

Broadband controls Charter.

       Next, the Defendants argue that the Defendant directors were independent and

disinterested, and that the Complaint fails to state a claim. They also raise what I

consider a predicate impediment to the Plaintiff, which the Defendants contend



1
  The Plaintiff also complains that, in the TWC merger, Liberty Broadband received more Charter
stock (and less cash) in consideration for its TWC stock than did other TWC stockholders,
presumably in a manner dilutive of the voting power of unaffiliated Charter stockholders. This
consideration differential was approved in the same vote as the Voting Proxy Agreement and the
Liberty Share Issuances.
                                              2
requires dismissal. The Defendants argue that the vote of the majority of unaffiliated

stock in favor of the Liberty Share Issuances (and the Voting Proxy Agreement)

cleanses any breaches of duty complained of, under the rationale of Corwin v. KKR

Financial Holdings LLC.2 Under Corwin, a fully informed, uncoerced vote of the

majority of disinterested stock results in business judgment review attaching to the

transaction so approved, leading to dismissal absent an adequate pleading of waste.3

The rationale behind Corwin is hardly new; it amounts to a judicial recognition that

the agency problems inherent in transactions made by directors involving the

property of the stockholders are obviated by a vote of those stockholders in favor of

the transaction, so that the will of the owners effectively supersedes that of the

agents. In other words, there is little utility in a judicial examination of fiduciary

actions ratified by stockholders. “For sound policy reasons, Delaware corporate law

has long been reluctant to second-guess the judgment of a disinterested stockholder

majority that determines that a transaction with a party other than a controlling

stockholder is in their best interest.”4

       I first turn, then, to the effect of the votes in favor of the Liberty Share

Issuances. Corwin will not apply if the vote was coerced. If a controller stood on

both sides of the transaction, the inherent coercion worked on the minority


2
  Corwin v. KKR Fin. Holdings LLC, 125 A.3d 304 (Del. 2015).
3
  See id. at 308–309; Singh v. Attenborough, 137 A.3d 151, 152 (Del. 2016).
4
  Id. at 306.
                                               3
stockholders in the face of the intentions of the controller renders the vote

insufficient to ratify the transaction.5 I have already noted, for reasons I will explain

below, that Liberty Broadband does not control Charter. Still, ratification will not

cleanse a transaction where the vote is structurally coercive, as where the directors

have created a situation where a vote may be said to be in avoidance of a detriment

created by the structure of the transaction the fiduciaries have created, rather than a

free choice to accept or reject the proposition voted on. In other words, a dismissal

based on ratification represents a determination by the Court that the stockholders

have found the challenged transaction to be in the corporate interest. If the vote was

structured in such a way that the vote may reasonably be seen as driven by matters

extraneous to the merits of the transaction, the Court cannot determine that the

stockholders demonstrated thereby a determination that the challenged transaction

was in the corporate interest. Such a vote is structurally coercive, and no cleansing

by ratification obtains. The result is simply that a traditional analysis of the

sufficiency of the complaint must follow.

       Here, the Defendant directors were able to contract to acquire Bright House

and TWC in a way that added value to Charter. They chose to finance those deals




5
  Business judgment in such a situation may nonetheless apply if a sufficient and independent
special committee negotiates the deal with the controller, and the deal is conditioned from the
outset on a positive vote of the majority of the unaffiliated shares. See Kahn v. M & F Worldwide
Corp., 88 A.3d 635, 644 (Del. 2014).
                                               4
partially with an issuance of additional equity to Charter’s largest stockholder,

Liberty Broadband. According to the Complaint, the Defendant directors were

either self-interested or not independent of Liberty Broadband (and its principal,

Defendant John Malone) in approving these financing transactions. The Liberty

Share Issuances themselves, together with the Voting Proxy Agreement, according

to the Complaint, were structured by the Defendants to transfer wealth and voting

power from Charter and its unaffiliated stockholders to Liberty Broadband. The

Defendant directors then submitted the Liberty Share Issuances and Voting Proxy

Agreement for stockholder approval in a vote separate from the vote by which the

TWC merger was effectuated. Nonetheless, the Defendant directors informed the

stockholders that the lucrative acquisitions of Bright House and TWC were

expressly conditioned on stockholder approval of the Liberty Share Issuances and

Voting Proxy Agreement on the terms presented. In other words, to get the clear

benefit of the acquisitions of Bright House and TWC, the stockholders had to

swallow the pill of the Liberty Share Issuances and Voting Proxy Agreement.

      Of course, there is nothing inherently nefarious in the latter: directors can act

within their business judgment in the structuring of a transaction or the issuance of

equity. But that is not the question here, in the first instance. The threshold question

here is, assuming that wrongdoing by the Defendants inheres in the Liberty Share

Issuances (and Voting Proxy Agreement), is it nonetheless cleansed by the ratifying

                                           5
vote of the stockholders? In other words, did the stockholders, in a free and informed

vote, approve the actions of the Defendants in the structure and consummation of

the Issuances and Voting Proxy Agreement? Under the unique circumstances here,

I find the answer is no.

      I understand that some method of financing is inherent in every transaction,

and typically an informed vote of the majority of the stock in favor of the transaction

ratifies the directors’ actions with respect to financing. Certainly, if a deal cannot

proceed absent adoption of a particular financing, an informed vote for such a

transaction is cleansing with respect to the financing method chosen. The Complaint

here alleges that the directors separately, and for reasons unrelated to the business

interest of Charter, chose to issue equity to an insider, then coerced acceptance of

the inequitable issuance by tying it to approval of the underlying transaction. The

Complaint alleges that Charter could “easily” have consummated the transactions

without issuing equity to Liberty Broadband. Such a pleading, if merely conclusory,

might be unpersuasive to implicate coercion. Here, however, the contents and

omissions of the definitive proxy statement are telling. At least as far as the

pleadings and current record disclose, the board did not determine that the

Acquisitions could be consummated only via the Liberty Share Issuances and Voting

Proxy Agreement. The directors did not seek or receive a fairness opinion that the

Liberty Share Issuances, standing alone, were fair to the Company or the

                                          6
stockholders. What the Complaint and proxy do disclose is that Liberty Broadband

wished to make an additional equity investment in Charter, and communicated that

to the Defendant directors, who then structured the Liberty Share Issuances. These

are the facts from which I must infer whether the Liberty Share Issuances and the

Voting Proxy Agreement are an integral part of the Acquisitions, or interested

separate transactions for which the Defendant directors coerced stockholder

approval.

      Here, the Plaintiffs have pled facts making it reasonably conceivable that the

vote was structurally coercive. Those facts, and the favorable inferences therefrom,

indicate that the Defendant directors achieved value for the stockholders in the

Acquisitions. They then conditioned receipt of those benefits on a vote in favor of

transactions extraneous to the Acquisitions, the Liberty Share Issuances and the

Voting Proxy Agreement. Assuming that viable breaches of fiduciary duty inhere

in the Liberty Share Issuances (and the Voting Proxy Agreement), they cannot be

cleansed by the vote, since that vote was not a free vote to accept or reject those

transactions alone; it was a vote to preserve the benefit of the Acquisitions. In other

words, ratification can cleanse defects inherent in a transaction, because the

stockholders can simply reject the deal. Fiduciaries cannot interlard such a vote with

extraneous acts of self-dealing, and thereby use a vote driven by the net benefit of

the transactions to cleanse their breach of duty. Upon consideration, for reasons

                                          7
detailed in this Memorandum Opinion, I find that the Plaintiff has adequately pled

facts that raise a pleading-stage inference that the Liberty Share Issuances and the

Voting Proxy Agreement are extraneous to the Acquisitions, and that a vote in favor

of the Issuances and Voting Proxy Agreement was a condition of receiving the

benefits of the Acquisitions.

      “Coercion” is a loaded term, but a vote so structured by the Defendants, to

accept one (allegedly self-interested) transaction so as not to lose the benefit of

another independent transaction, cannot to my mind be considered uncoerced. Put

another way, a vote so structured does not eliminate the agency problem by

substituting the will of the stockholder/owners for that of the directors, because the

directors have structured the vote in such a way that the vote must be in consideration

of factors extraneous to the matter voted on. The stockholders did not decide,

necessarily, that the Liberty Share Issuances and the Voting Proxy Agreement were

“in their best interest,” they only decided that the Acquisitions and the Issuances and

Voting Proxy Agreement were, on net, beneficial. The facts are sufficient to an

inference that the Liberty Share Issuances (and the Voting Proxy Agreement) were

unnecessary to the Acquisitions. If so, and if such a vote were cleansing, then

fiduciaries could attach self-dealing riders to any transaction under consideration,

and avoid being held to account by a favorable stockholder vote. That is not equity;

it would represent, not a cleanse, but a white-wash.

                                          8
      The result of this determination—that there is no controller but that Corwin

does not apply due to structural coercion—simply means that the business judgment

rule is not imposed via ratification under Corwin. Instead, I must consider whether

the Complaint sufficiently states a claim. First, I must determine whether the claims

alleged are derivative or direct. If the latter, they must withstand scrutiny under Rule

12(b)(6) to see if viable claims have been stated; if the former, the Complaint must

make the more formidable demonstration required under Rule 23.1 as well. In that

case, the Complaint must raise a reasonable doubt that the directors could exercise

business judgment in evaluating a demand, making such a demand futile, before the

Plaintiff may proceed on behalf of Charter.

      Such an analysis is problematic based on the briefing. The Complaint, and

the Plaintiff’s briefing, assert in a conclusory way that this matter is both direct and

derivative; the Defendants are equally cursory in briefing, alleging that, if the claims

are derivative, demand has not been made and is not excused. Because Corwin is

inapplicable here, the standard of review on these motions to dismiss will depend on

the nature of the claims. I therefore reserve on the balance of the Motions to Dismiss

so that the parties can address this issue with supplemental briefing. My reasoning

follows.




                                           9
                                  I. BACKGROUND6

       A. The Parties

       Plaintiff Matthew Sciabacucchi was a stockholder of Charter at the time of

the Acquisitions and maintains his ownership of Charter today.7 The Plaintiff seeks

to bring this action on behalf of himself and as a class action on behalf of Charter

stockholders, as well as derivatively.8 Defendant Liberty Broadband is incorporated

in Delaware and maintains its headquarters in Colorado.9               Liberty Broadband

originally was a wholly-owned subsidiary of Liberty Media Corporation (“Liberty

Media”).10 Liberty Media spun-off Liberty Broadband in 2014 so that now both

Liberty Media and Liberty Broadband are separate, publicly traded companies (the

“Liberty Broadband Spin”).11 Liberty Broadband owns approximately 26% of

Charter stock, making it Charter’s largest stockholder.12

       Defendant John Malone has been on the Board of Charter since May 2013 as

a Liberty Broadband designee.13 Malone owns approximately 47% of the “aggregate

voting power” in both Liberty Media and Liberty Broadband and is the chairman of



6
  The facts, drawn from Plaintiff’s Verified Amended Class Action Complaint (the “Complaint”)
and from documents incorporated by reference therein, are presumed true for purposes of
evaluating Defendants’ Motions to Dismiss.
7
  Compl. ¶ 11.
8
  Id. at ¶ 1.
9
  Id. at ¶ 12.
10
   Id.
11
   Id.
12
   Id. at ¶ 2.
13
   Id. at ¶ 13.
                                             10
the board of directors of both companies.14 Malone also chairs the board of directors

of Liberty Interactive Corporation and Liberty Global plc (“Liberty Global”), of

which he owns 37% and 30%, respectively.15 Malone is also a member of the board

of directors of Discovery Communications, Inc. (“Discovery”), in which he holds a

28.9% voting interest for director elections.16 Malone also previously served as

chairman of the board of directors of the television network Starz, which was spun

off from Liberty Media in 2013, and he still holds 46% of Starz voting power.17

Malone is also a member of the board of directors of Lions Gate Entertainment

Corporation (“Lionsgate”) and owns 3.4% of Lionsgate stock.18 Lionsgate “sold an

additional 3.4% stake to Discovery and another 3.4% stake to Liberty Global” in

November 2015.19 Malone and Liberty Broadband are referred to collectively as the

“Stockholder Defendants.”

       Defendant Gregory Maffei has served on Charter’s Board since May 2013 as

a Liberty Media designee.20 Maffei is also the president and CEO of Liberty Media

and Liberty Interactive.21 Maffei holds a cornucopia of board memberships, and

serves as the chairman of the boards of Live Nation Entertainment, Inc., Sirius XM


14
   Id. at ¶¶ 12–13.
15
   Id. at ¶ 13.
16
   Id.
17
   Id.
18
   Id.
19
   Id.
20
   Id. at ¶ 17.
21
   Id.
                                         11
radio, Inc., Starz, and TripAdvisor, Inc.22 He is also a director of Zillow, Inc. and a

former director at Barnes & Noble, Inc. (“Barnes & Noble”) as Liberty Media’s

appointee.23

        Defendant Michael Huseby has served on the Charter Board since May 2013

when Liberty Media appointed him to the position.24 Previously, Huseby was the

CFO at AT&T Broadband from 1999 to 2002.25 He then served as Charter’s CFO

from 2002 to 2004 and subsequently as the CFO of Cablevision Systems Corporation

(“Cablevision”) from 2004 to 2011.26 When the Transactions were announced,

Huseby “was the CEO and a director of Barnes & Noble, Inc., of which Liberty

Media owned a 17% stake until 2014.”27 Huseby now serves as the Executive

Chairman of the board of Barnes & Noble Education, Inc., “which was spun off of

Barnes & Noble.”28

        Defendant Craig Jacobson is an entertainment lawyer and has served on the

Charter Board since July 2010.29 Jacobson also serves on the boards of Expedia,

Inc. and Aver Media and previously was a director of Ticketmaster until it merged




22
   Id.
23
   Id. at ¶¶ 17, 49.
24
   Id. at ¶ 15.
25
   Id. at ¶ 51.
26
   Id. at ¶ 50.
27
   Id. at ¶ 15.
28
   Id.
29
   Id. at ¶¶ 16, 60.
                                          12
with Live-Nation, Inc.30 Jacobson co-founded New Form Digital Studios, which is

a joint venture with Discovery,31 Brian Grazer, and Ron Howard.32

       Defendant David Merritt has served on the Charter Board since December

2009.33 He is also Chairman of the Board’s Audit Committee.34 Merritt previously

worked at KPMG for twenty-five years, where he “served in a variety of capacities”

such as “the national partner in charge of the media and entertainment practice.”35

Merritt is the president of BC Partners, Inc., which, while he worked there, “engaged

in a transaction with Liberty Global.”36 Merritt also serves as a director of Buffet

Restaurant Holdings, Inc., Calpine Corporation, and Taylor Morrison Home

Corporation.37

       Defendant Thomas Rutledge has been the CEO of Charter and served as one

of its directors since February 2012.38 Rutledge previously worked as the COO of

Cablevision and prior to that worked at American Television and Communications,

a predecessor company to Time Warner Cable.39 He currently serves as a director




30
   Id. at ¶ 16.
31
   Malone possesses a 28.9% voting interest in Discovery and serves on its board of directors. Id.
at ¶ 59.
32
   Id.
33
   Id. at ¶ 19.
34
   Id.
35
   Id.
36
   Id.
37
   Id.
38
   Id. at ¶ 21.
39
   Id.
                                               13
for CableLabs and C-SPAN.40 As of the time of the Complaint, Rutledge was

expected to remain as CEO of New Charter—the newly formed parent company of

Charter created as a result of the Acquisitions.41

       Defendant Eric Zinterhofer has served on the Board of Charter since 2009

“and has been its non-executive chairman since December 1, 2009.”42 Zinterhofer

previously worked as a partner at Apollo Management L.P. and Morgan Stanley

Dean Witter & Co.43 He is one of three founding partners of the private equity firm

Searchlight Capital Partners, LLC.44 Zinterhofer is also a director of Leo Cable,

LLC (“Leo Cable”), Dish TV India Ltd., Integra Telecom, Inc., and Hunter Boot,

Ltd.45 Leo Cable is a joint venture between Searchlight and Liberty Global, each of

which holds a 40% and 60% stake, respectively.46 In November 2012, Leo Cable

purchased San Juan Cable LLC, d/b/a One Link Communications for approximately

$585 million. Two years later, in December 2014, Searchlight and Liberty Global

“teamed up again to purchase the parent of Puerto Rico Cable Acquisition Company

Inc., d/b/a Choice Cable TV” for $272 million.47 Choice Cable was then combined


40
   Id.
41
   Id.
42
   Id. at ¶ 22.
43
   Id.
44
   Id. at ¶¶ 22, 55.
45
   Id. at ¶ 22.
46
   Id. at ¶¶ 22, 55. The Complaint refers to this Leo Cable joint venture as both a LLC and a LP.
See id. Because the structure of this entity does not affect my decision here, I assume both Leo
Cable LLC and Leo Cable LP refer to the same entity.
47
   Id. at ¶ 56.
                                               14
with Liberty Cablevision of Puerto Rico LLC to become the largest cable operator

in Puerto Rico, 40% owned by Searchlight and 60% owned by Liberty Global.48

       Defendant Balan Nair has served on the Board of the Company since May

2013 as a Liberty Media appointee.49 Nair is an executive vice president and chief

technology officer for Liberty Global.50 He also serves as a director of Adran

Corporation and Telenet Group Holdings, N.V., which is a subsidiary of Liberty

Global.51 Defendant John Markley, Jr. has served on the Charter Board since

November 2009.52      Markley is a managing director for Bear Creek Capital

Management, a director of Broadsoft, Inc., Millennial Media, Inc., and “several

private companies.”53 Defendant W. Lance Conn has served on the Board of Charter

since 2009 and was an officer of Charter Investment, Inc.54 Malone, Conn, Huseby,

Jacobson, Maffei, Markley, Merritt, Nair, Rutledge and Zinterhofer are referred to

collectively as the “Director Defendants.”

       Nominal Defendant Charter is a Delaware corporation headquartered in

Stamford, Connecticut.55 Charter is one of the largest cable providers in the United




48
   Id. at ¶¶ 55–56.
49
   Id. at ¶ 20.
50
   Id.
51
   Id.
52
   Id. at ¶ 18.
53
   Id.
54
   Id. at ¶ 14.
55
   Id. at ¶ 24.
                                        15
States.56 Charter’s Board of Directors (the “Board”) consists of ten members—the

previously discussed Director Defendants.57                 Charter’s amended and restated

certificate of incorporation (the “Certificate of Incorporation”) puts restrictions on

“Business Combinations” between Charter and an “Interested Stockholder.”58 The

Certificate of Incorporation defines an Interested Stockholder as “any person . . .

who is, or has announced or publicly disclosed a plan or intention to become, the

Beneficial Owner of Voting Stock representing ten percent (10%) or more of the

votes entitled to be cast by the holders of all then outstanding shares of Voting

Stock.”59 The Certificate of Incorporation defines a Business Combination as,

among other things, “any merger or consolidation” with an Interested Stockholder;

“any . . . transfer or other disposition or hypothecation of assets of the Corporation .

. . to or for the benefit of” an Interested Stockholder; any “issuance by the

Corporation . . . of securities to” an Interested Stockholder; and any “transaction . .

. that . . . has the effect, directly or indirectly, of increasing the proportionate share

of any class or series of capital stock . . . of the Corporation . . . Beneficially Owned

by any Interested Stockholder.”60 Article Eighth prohibits Business Combinations


56
   Id.
57
   Id. at ¶¶ 13–22.
58
   See July 25, 2016 Transmittal Affidavit of James M. Yoch, Jr., Esquire (“Yoch Aff.”) Ex. A at
Ex. 3.1 (“Amended and Restated Certificate of Incorporation of Charter Communications, Inc.”
hereinafter the “Certificate of Incorporation”). I note that the papers reference these sources in the
Yoch Aff. as “Yoch Decl.”
59
   Id. at Art. 8(a), (b)(vi).
60
   Id. at Art. 8(a), (b)(i).
                                                 16
from proceeding unless two conditions are met: (1) “a majority of the Continuing

Directors” determining, “after consultation with their outside legal and financial

advisors,” that the Business Combination “is fair to the Corporation and its

stockholders;” and (2) “holders of not less than a majority of the votes entitled to be

cast by the holders of all of the then outstanding shares of Voting Stock . . . voting

together as a single class, excluding Voting Stock Beneficially Owned . . . by any

Interested Stockholder or any Affiliate or Associate of such Interested Stockholder”

approving the transaction.61

       B. Significant Non-parties

       Non-party Advance/Newhouse Partnership (“Advance/Newhouse”) is “a

privately owned New York partnership headquartered in Syracuse, New York . . .

controlled by two brothers, Donald Newhouse and Si Newhouse, Jr.”62

Advance/Newhouse controls 22% of the aggregate voting power of Discovery,

which has three Advance/Newhouse designees on its board of directors.63 Non-party

Bright House was, before the transactions in this matter, a wholly owned subsidiary

of Advance/Newhouse and was “the sixth-largest owner and operator of cable

systems in the United States.”64 Non-party Goldman Sachs is an investment bank


61
   Id. at Art. 8(a). A “Continuing Director” with respect to an Interested Stockholder is “any
member of the Board of Directors . . . who is not an Affiliate or Associate or representative of such
Interested Stockholder.” Id. at Art. 8(b)(v).
62
   Compl. ¶ 26.
63
   Id.
64
   Id. at ¶ 27.
                                                17
that advised Charter in connection with the Acquisitions.65 A boutique investment

bank, non-party LionTree, also advised Charter in connection with the

Acquisitions.66

       C. Factual Overview

               1. The Original Liberty Transaction and Stockholders Agreement

       On May 1, 2013, Liberty Media purchased approximately 26.9 million shares

of Charter with warrants to purchase 1.1 million additional shares for $2.6 billion

(the “Original Liberty Transaction”).67 As part of this transaction, Charter and

Liberty Media entered into a stockholders agreement (the “Original Stockholders

Agreement”).68 As long as Liberty Media continued to own at least 20% of the

outstanding Class A common stock of Charter, the Original Stockholders Agreement

entitled Liberty Media to designate up to four persons “as nominees for election to

the Board at least until January 2016” and provided that one of those designees

would serve on each of the Board’s Audit, Nominating and Corporate Governance,

and Compensation and Benefits Committees.69 Charter was obligated to nominate

Liberty Media designees to the Board, but could elect to terminate this obligation by


65
   Id. at ¶ 29.
66
   Id. at ¶ 30.
67
   Id. at ¶ 32.
68
   Id. at ¶ 34. I have repeatedly noted that the inability of counsel to agree on shorthand terms for
entities and transactions in briefing makes the Court’s job more difficult. Such inability was on
display here. Of course, coming up with better shorthand terms demonstrates creativity; I remind
counsel that while creativity may serve virtue, it is not a virtue of itself.
69
   Id.
                                                18
providing notice to Liberty Media starting in January 2016.70 Upon the close of the

Original Liberty Transaction, “Liberty Media submitted four designees who were

immediately added to the Board: Malone, Maffei, Nair, and Huseby” (the “Liberty

Media Designees,” and subsequently the “Liberty Broadband Designees”).71

        The Original Stockholders Agreement restricted Liberty Media from

acquiring “more than 35% of Charter’s voting stock before January 2016 or more

than 39.99% of Charter’s voting stock thereafter.”72 Charter agreed to refrain from

adopting any takeover device that would prohibit Liberty Media from accumulating

up to 39.99% of Charter’s outstanding stock.73 Liberty Media also agreed to

standstill provisions that “prohibited it from, among other things, engaging in any

solicitation of proxies or consents.”74 However, if Charter elected to terminate its

obligation to nominate Liberty Media’s designees to the Board, these standstill

provisions would also terminate.75 Starting in 2017, Liberty Media and Charter each

would hold “an annual right to terminate the Board nomination and standstill

obligations by delivering notice to the other party of such termination in early

January of such year.”76



70
   Id. at ¶ 36.
71
   Id. at ¶ 33.
72
   Id. at ¶ 35.
73
   Id. at ¶ 34.
74
   Id. at ¶ 35.
75
   Id. at ¶ 36.
76
   Id.
                                        19
        The Original Stockholders Agreement was amended on September 29, 2014

in connection with the Liberty Broadband Spin. As part of the amendment, entered

into between Liberty Media, Liberty Broadband, and Charter; Liberty Media

assigned all of its rights under the Original Stockholders Agreement to Liberty

Broadband (the “Amended Stockholders Agreement”).77            “Liberty Broadband

assumed all such rights and agreed to perform all such obligations and Charter

consented to the rights’ assignment and assumption.”78 In other words, pursuant to

the Amended Stockholders Agreement, Liberty Broadband could designate at most

four of ten directors, could not acquire more than 35% of Charter stock, and could

not solicit proxies.

                  2. SEC Filings

        “As of June 10, 2015, Liberty Broadband owned approximately 25.74% of

Charter’s Class A common stock.”79 If Liberty Broadband’s investment in Charter

was “deemed to become passive,” then it would be subject to regulation under the

Investment Company Act of 1940 (the “1940 Act”).80 More specifically, to avoid

the strictures of the 1940 Act arising from its investment in Charter, Liberty

Broadband had to show “either directly or . . . through controlled companies,” it was




77
   Id. at ¶ 37.
78
   Id.
79
   Id. at ¶ 38.
80
   Id. at ¶ 40.
                                         20
“primarily engaged in business or businesses other than that of investing,

reinvesting, owning, holding, or trading in securities.”81

       Liberty Broadband naturally sought to avoid 1940 Act regulation, which,

according to Liberty Broadband, could have resulted “in significant registration and

compliance costs,” required “changes to [its] corporate governance structure and

financial reporting, . . . restrict[ed] [its] activities going forward,” and “adversely

impact[ed] [its] existing capital structure.”82 On September 12, 2014, Liberty

Broadband wrote a public letter to the SEC explaining that

       if (i) Charter is primarily controlled by Broadband; (ii) through Charter,
       Broadband engages in a business other than that of investing,
       reinvesting, owning, holding or trading in securities; (iii) Charter is not
       an investment company; and (iv) Broadband is not an investment
       company under Sections 3(a)(1)(A) or 3(a)(1)(B) of the Act, then
       Broadband should be entitled to rely on Rule 3a-1 as the basis for the
       conclusion that Broadband is not an investment company for purposes
       of the Act. 83

The 1940 Act defines control as the “power to exercise a controlling influence over

the management or policies of a company”84 and provides a presumption that “[a]ny

person who owns beneficially, either directly or through one or more controlled

companies, more than 25[%] of the voting securities of a company shall be presumed




81
   Id. at ¶ 41 (citing 15 USCS § 80a-3(b)(2)).
82
   Id. at ¶ 40.
83
   Id. at ¶ 44 (emphasis added).
84
   Id. at ¶ 42 (citing 15 U.S.C. § 80a-2(a)(9)).
                                                   21
to control such company,” although such a presumption is rebuttable.85

Accordingly, Liberty Broadband continued to write in the same September 12 letter:

       For the reasons discussed below, Liberty believes each of the foregoing
       criteria has been met. . . . Under Section 2(a)(9) of the Act, a person
       who owns beneficially, either directly or through one or more
       controlled companies, more than 25% of the voting securities of a
       company is presumed to control such company. Thus, by virtue of the
       size of its ownership stake in Charter, Broadband will be presumed to
       control Charter. Moreover, Broadband will “primarily” control
       Charter because it will be the largest single stockholder of Charter. . . .
       Second, through Charter, Broadband will engage in a business other
       than that of investing, reinvesting, owning, holding or trading in
       securities. Broadband will devote substantial time and resources to
       overseeing Charter’s communications businesses, and will actively
       participate in the governance of Charter. Under Liberty’s stockholders
       agreement with Charter . . . Liberty has the right to designate four
       persons for election to the Charter board of directors . . . . Pursuant to
       the stockholders agreement, Charter has agreed to cause one of
       Liberty’s designees to serve on each of the nominating and corporate
       governance, audit and compensation and benefits committees of the
       board, provided such persons meet the applicable independence and
       other qualifications for membership on those committees. Currently,
       directors designated by Liberty serve on each of those committees.86

In light of certain pending transactions with Comcast (discussed below), Liberty

Broadband also added that “[Liberty] Broadband believes that, based upon the facts

and circumstances anticipated to exist following conclusion of the Comcast

Transaction, it would continue to maintain ‘primary control’ of Charter.”87 Finally,

in its most recent 10-K filed before the Complaint, Liberty Broadband wrote that:


85
   Id.
86
   Id. at ¶ 44 (emphasis in Complaint).
87
   Id. at ¶ 45 (emphasis in Complaint).
                                           22
       We do not believe we are currently subject to regulation under the
       Investment Company Act of 1940, because our investment in Charter
       enables us to exercise significant influence over Charter. We have
       substantial involvement in the management and affairs of Charter,
       including through our board nominees. Liberty [Media] nominated
       four of Charter’s ten current directors, and we have assumed Liberty
       [Media]’s nomination right under the terms of the [Original
       Stockholders Agreement].88

               3. The Comcast/TWC Transaction

       Less than a month after the May 1, 2013 Original Liberty Transaction closed,

Liberty Media “began pushing Charter towards a major strategic transaction.”89

Throughout late 2013 and into early 2014, Charter and Comcast discussed the

possibility of a joint bid for TWC but these “negotiations broke down on February

4, 2014.”90 The next day, Malone called the lead TWC independent director and

expressed an “interest in pursuing an alternative, more collaborative path toward

combining TWC and Charter.”91 Assuming this call showed an attempt by Charter

to acquire TWC by itself; such an attempt met almost immediate failure. Less than

two weeks later, Comcast and TWC announced an agreement “for Comcast to

acquire TWC in an all-stock transaction valued at approximately $45 billion” (the

“Comcast/TWC Transaction”).92 Presciently anticipating a difficult path ahead with




88
   Id. at ¶ 39 (emphasis in Complaint).
89
   Id. at ¶ 63.
90
   Id. at ¶ 64.
91
   Id.
92
   Id. at ¶ 65.
                                          23
regulators, Comcast and TWC planned to divest subscribers.93 Accordingly, and

contingent upon the completion of the Comcast/TWC Transaction, “Charter entered

into a series of subscriber swaps with TWC and Comcast and a purchase agreement

for the acquisition of a Comcast spun off subsidiary” (the “Comcast Divestment

Transactions”).94

             4. The Original Bright House Transaction

      Thwarted in its acquisition of TWC, Charter looked for other opportunities

and found one in Bright House, owned by Advance/Newhouse.95 In April 2014,

Bright House sent Charter a list of “guiding principles” for any potential

combination between the two companies.96 Later in the month, the two companies

entered into a non-disclosure agreement for exchanging confidential information to

explore a potential combination.97 Advance/Newhouse sent Charter a high-level

term sheet on June 11, 2014 addressing their potential combination.98

Advance/Newhouse proposed that it would “contribute Bright House to a

partnership that would hold the combined company’s operations” in exchange for,

among other things, $1 billion in cash, convertible preferred units, common units



93
   Id.
94
   Id. at ¶ 66.
95
   Id. at ¶ 68.
96
   Yoch Aff. Ex. D (Charter Communications, Inc. Definitive Proxy Statement (Aug. 20 2015)
hereinafter the “Proxy”) at 137.
97
   Id.
98
   Compl. ¶ 91; Proxy at 137.
                                           24
that would be exchangeable into Charter common stock, a number of board seats in

proportion to its equity ownership, and consent rights over major corporate

transactions.99 Charter then returned to Advance/Newhouse a revised term sheet, in

which it proposed limiting Advance/Newhouse’s influence over Charter

“particularly in conjunction with the existing share ownership and governance rights

of Liberty Media” pursuant to the Original Stockholders Agreement.100 The parties

continued to negotiate and exchange drafts of term sheets throughout the summer

and into the fall.101

       By October, Advance/Newhouse and Charter, with the assistance of Charter’s

financial advisors Goldman Sachs and LionTree, had agreed to a non-binding term

sheet laying out the “material terms of the potential combination,” which they felt

was advanced enough to share with Liberty Media.102 On October 24, 2014, Liberty

Media returned a mark-up of the term sheet to Charter reflecting various changes.103

Liberty Media proposed that Advance/Newhouse “grant Liberty Media a proxy . . .

to vote as many [Advance/Newhouse] shares in Charter as would be required to

increase Liberty Media’s total voting stake in Charter to 25.01%.”104 Liberty Media


99
   Proxy at 137.
100
    Compl. ¶ 91.
101
    See Proxy at 137–138.
102
    Id.
103
    Id. at 138.
104
    Compl. ¶ 93; Proxy at 138. As a reminder, 25% is the threshold requirement for Liberty Media,
and, later, Liberty Broadband, presumptively to avoid regulation under the 1940 Act. See Compl.
¶ 42.
                                               25
also proposed that “Charter grant Liberty Media preemptive rights to maintain its

pro rata ownership stake in Charter . . . in connection with any issuance of equity

securities of Charter.”105

      In late October 2014, Charter’s Board of Directors met without the Liberty

Media Designees.

      During the meeting, the directors . . . reviewed the potential conflicts of
      interest of Goldman Sachs and [Charter’s legal advisor] Wachtell
      Lipton, as well as the potential conflicts of interest of all directors
      present at the meeting. The independent directors resolved to form a
      working group comprising Eric L. Zinterhofer, Chairman of Charter,
      John D. Markley Jr. and Lance Conn to meet as necessary to consider
      and negotiate the potential transaction. Because LionTree advised the
      Charter board of directors that they had a substantial historic and
      ongoing relationship with Liberty, the independent directors of the
      Charter board of directors negotiated and considered the transactions
      with Liberty without the participation of LionTree.106

Throughout the next several weeks, Liberty Broadband and Charter, without the

presence of Advance/Newhouse, continued to negotiate the proposed governance

and other terms of a potential combination with Bright House.107 On November 11,

2014, during negotiations over Liberty Broadband’s preemptive rights, “Liberty

Broadband proposed to commit at the signing of the proposed combination to

purchase not less than $650 million of Charter Class A common stock at closing at




105
    Proxy at 138–139.
106
    Id. at 139.
107
    Id. Liberty Broadband now held Liberty Media’s shares of Charter because of the Liberty
Broadband Spin. Id.
                                            26
a price of $154.53 per share.”108 Towards the end of November, Liberty Broadband

and Charter “agreed to continue pursuing the potential combination with Bright

House” based on a revised non-binding term sheet that “provided for pre-emptive

rights enabling Liberty Broadband to maintain a 25.01% voting interest in Charter .

. . and for a 13-member board with three Liberty Broadband designees and three

[Advance/Newhouse] designees.”109

       The parties continued to negotiate and on March 5, 2015, Charter’s Board met

and discussed the value of the equity-linked consideration Charter would provide

Advance/Newhouse as part of the potential combination.110 The Board discussed a

proposal to use “the 60-day volume weighted average price of Charter Class A

common stock” prior to signing and public announcement of the transaction and sent

Bright House a revised term sheet reflecting this price on March 11, 2015.111 This

term sheet also reflected that the reference price for Liberty Broadband’s purchase

of Charter common stock, now up from $650 to $700 million, would be based on

the same 60-day weighted average price (the “Reference Price”).112

       On March 24, 2015, the Charter Board, without the Liberty Broadband

Designees, met and agreed to continue to pursue the combination with Bright House



108
    Id.
109
    Id.
110
    Id. at 140.
111
    Id.
112
    Id. at 140–141.
                                        27
“on substantially the terms proposed in the March 11, 2015 term sheet.”113 The full

Board met on March 30, 2015.114 “After a lengthy discussion of the benefits of the

proposed transaction,” the Liberty Broadband Designees voted in favor of the

proposed transaction and then they, along with LionTree, left the meeting.115 The

rest of the Board then reviewed the negotiations with Liberty Broadband and Bright

House. All of the directors present determined that the contemplated transactions

and agreements with Liberty Broadband and Bright House were “fair to and in the

best interests of Charter’s stockholders” and accordingly approved them.116

       Charter officially announced its acquisition of Bright House on March 31,

2015 (the “Original Bright House Transaction”).117          Charter agreed to pay

Advance/Newhouse $2 billion in cash, and $5.9 billion of exchangeable common

partnership units and $2.5 billion of convertible preferred partnership units, both of

which were exchangeable into Charter common stock at the agreed-upon 60-day

volume weighted average Reference Price, which was calculated to be $173 per

share.118 Pursuant to a new stockholders agreement between Charter, Liberty

Broadband, and Advance/Newhouse that would become effective at closing,

Advance/Newhouse would retain a 26.3% ownership stake in the resulting


113
    Id. at 141.
114
    Id.
115
    Id.
116
    See id.
117
    Compl. ¶ 69.
118
    Id.
                                         28
company’s outstanding common shares and Liberty Broadband would retain a

19.4% ownership stake.119         Advance/Newhouse also agreed to grant Liberty

Broadband a voting proxy on up to 6% of its shares, giving Liberty Broadband voting

power of at least 25.01% at closing.120 Both Advance/Newhouse and Liberty

Broadband would also be granted preemptive rights allowing them to maintain their

pro rata ownership.121 Liberty Broadband agreed to purchase $700 million of newly

issued Charter shares at the calculated Reference Price of $173 per share.122 Finally,

the resulting company’s board would consist of thirteen members, with

Advance/Newhouse and Liberty Broadband each designating three directors.123

       The Original Bright House Transaction, however, “was contingent on the

completion of the Comcast Divestment Transactions.”124 The regulatory difficulties

faced by the Comcast/TWC Transaction proved insurmountable, and the

Comcast/TWC Transaction was terminated on April 24, 2015.125 Thus, the Comcast

Divestment Transactions and the Original Bright House Transaction became void.126




119
    Id. at ¶ 70.
120
    Id. (citing press release).
121
    Id.
122
    Id. The Proxy notes that Rutledge and Miron, CEO of Bright House, agreed to disregard the
effects of news reports about the potential combination on March 12, 2015 in calculating the
Reference Price. Proxy at 141.
123
    Compl. ¶ 70.
124
    Id. at ¶ 69.
125
    Id. at ¶ 74.
126
    See id.
                                             29
               5. The TWC Merger and the New Bright House Transaction

       On the same day as the Comcast/TWC Transaction’s termination, Rutledge,

Charter’s CEO, spoke with Robert D. Marcus, previously the President and COO of

TWC and currently its Chairman and CEO,127 about a potential combination with

TWC.128 Rutledge also spoke with Maffei, CEO of Liberty Media, who expressed

support for Charter pursuing a combination with TWC.129 Maffei “noted Liberty

Broadband’s interest in making a significant additional investment in Charter,

including by exchanging its TWC shares for Charter shares . . . in light of Charter’s

potential financing needs and Liberty Broadband’s desire to maintain its percentage

equity interest in Charter.”130 Charter also began exploring debt-financing sources

for a potential combination with TWC.131

       On May 4, 2015, Charter’s Board met and “considered the ability of Charter

to proceed with a TWC transaction either with or without consummation of the

Bright House transaction or further equity investment by Liberty Broadband.”132

The Charter Board authorized Charter’s management to make an offer for TWC for

an implied nominal value of approximately $172.50 per TWC share based on




127
    Proxy at 136.
128
    Id. at 143.
129
    Id.
130
    Id.
131
    Id.
132
    Id. at 144.
                                         30
Charter’s stock price as of that day.133 The Charter Board also reaffirmed its

willingness to “complete the Bright House transaction on substantially the same

economic and governance terms as previously agreed.”134

                      a. The Liberty Share Issuances and Liberty Stock Consideration

       On May 16, 2015, Charter and Liberty Broadband management, including

Maffei, discussed the “terms on which Liberty Broadband was interested in making

an additional investment in Charter shares to partially finance the cash portion of the

consideration to be paid to TWC stockholders and the terms on which Liberty

Broadband would consider exchanging TWC shares for Charter shares.”135 Liberty

Broadband also indicated that Liberty Interactive “might be interested in exchanging

its shares of TWC stock for shares of Charter stock on the same terms as Liberty

Broadband instead of receiving cash and stock consideration.”136 On May 17, 2015,

       the independent directors of Charter’s board of directors met to receive
       an update from Mr. Zinterhofer and Wachtell Lipton regarding the
       Liberty Broadband investment, including the ongoing discussions
       regarding the aggregate amount of the investment and the per share
       price.137

Charter and Liberty Broadband eventually agreed that Liberty Broadband’s

additional investment of $4.3 billion would be “priced at a recent market price, on



133
    Id.
134
    Id.
135
    Id.
136
    Compl. ¶ 108; Proxy at 147.
137
    Proxy at 147.
                                          31
which the TWC transaction value was also based.”138           Charter and Liberty

Broadband also reached an agreement that Liberty Broadband’s other purchase of

newly issued common shares—the $700 million purchase initially agreed to in the

Original Bright House Transaction—would remain priced at the Reference Price of

$173 per share as previously agreed.139

                      b. The Charter Board Meets and Revises its Offer for TWC

       On May 18, 2015, the Charter Board met and considered submitting a revised

offer for TWC.140        After discussion, the Charter Board authorized Charter

management to make a revised offer for TWC at an implied nominal value of $190

per share, which was “based on the then-prevailing 60-day volume-weighted

average price of Charter Class A common stock.”141 Negotiations continued, and on

May 21, 2015 the Charter Board again authorized a revised offer for TWC, this time

for an implied nominal value of $200 per share of TWC “based on the then-

prevailing 60-day volume-weighted average price of Charter Class A common

stock” or an implied nominal value of $195.71 per share of TWC “based on the

closing price of Charter stock on May 20, 2015.”142 Each TWC stockholder could

elect to receive “either $100 or $115 in cash, and either 0.5409 Charter shares per



138
    Id. at 149.
139
    Id.
140
    Id. at 147.
141
    Id. at 147–148.
142
    Id. at 149.
                                          32
TWC share or 0.4562 Charter shares per TWC share, respectively.”143 Upon making

this proposal, Marcus at TWC called Rutledge to inform him that TWC “was

authorized to proceed” on the basis of this latest proposal.144

                       c. The Charter Board Approves the TWC Merger, the New
                       Bright House Transaction, and the Related Liberty Transactions

       Charter’s Board met for a final time on May 23, 2015 to consider the various

transactions.145 LionTree and Goldman each provided fairness opinions regarding

the merger with TWC focusing on the consideration paid by Charter to TWC

stockholders.146 LionTree and Goldman also each provided a fairness opinion for

the Bright House transaction.147          LionTree did not offer any opinion on the

transactions with Liberty,148 while Goldman took the $700 million share issuance to

Liberty “into account” in “calculating the fairness of the overall consideration paid

for Bright House,” but did not evaluate this issuance by itself.149 The Liberty

Broadband Designees voted unanimously in favor of the proposed transactions as

fair and in the best interests of Charter’s stockholders and then left the meeting along

with LionTree.150 The remaining directors then reviewed the negotiations over the



143
    Id.
144
    Id. at 150.
145
    Id. at 151.
146
    See Compl. ¶¶ 129–130.
147
    Id. at ¶¶ 126–127.
148
    Id. at ¶ 126.
149
    See id. at ¶ 127 n.8; Proxy at 196.
150
    Proxy at 152.
                                             33
agreements with Liberty Broadband and Bright House.151                    “After further

consideration and consultation with their advisors,” the remaining directors

unanimously determined that the merger agreement with TWC and the transactions

and agreements with Liberty Broadband and Bright House were fair to and in the

best interests of Charter’s stockholders and approved them accordingly.152

      On May 26, 2015, Charter announced that it had reached an agreement to

merge with TWC (the “TWC Merger”) for a mixed consideration of stock and

cash.153 The TWC Merger valued TWC at approximately $78.7 billion,154 with

Charter expecting to assume approximately $22.6 billion of TWC debt.155 The

mixed stock and cash consideration would amount to approximately $29.3 billion

and $27.5 billion, respectively.156 More specifically, Charter agreed to provide

$100.00 in cash and shares equivalent to 0.5409 Charter shares for each outstanding

TWC share in a newly created public parent company—New Charter.157 Liberty

Broadband and Liberty Interactive would receive all stock (the “Liberty Stock

Consideration”) for their TWC shares.158 Charter also provided “an election option


151
    Id.
152
    Id.
153
    Compl ¶ 75.
154
    Id.
155
    Proxy at Cover Letter to Charter Stockholders.
156
     Id. I note that these numbers assume TWC stockholders selected the $100 cash option
(discussed below) and exclude minor cash and/or stock consideration to former TWC employees
and from replacement equity awards. See id.
157
    Compl. ¶ 75.
158
    Id.
                                            34
for each [TWC] stockholder, other than [Liberty Broadband] or Liberty Interactive

. . . to receive $115.00 of cash and [New Charter] shares equivalent to 0.4562 shares”

of Charter for each TWC share.159 Upon the closing of the TWC Merger, Liberty

Broadband agreed to buy $4.3 billion of newly issued shares of New Charter at

$176.95, which was the closing price of Charter as of May 20, 2015 (the “$4.3

Billion Share Issuance”).160

       At the same time that Charter announced the TWC Merger, it announced a

new Bright House Transaction with similar terms as the Original Bright House

Transaction (the “New Bright House Transaction”).161 Once again, pursuant to a

new stockholders agreement              between Charter, Liberty Broadband, and

Advance/Newhouse, Advance/Newhouse agreed to grant Liberty Broadband a

voting proxy on up to 6% of its shares (the “Voting Proxy Agreement”). 162 Under

this same stockholders agreement, Liberty Broadband again agreed to purchase $700

million of newly issued Charter shares at the previously agreed to $173 per share

(the “$700 Million Share Issuance,” and collectively with the $4.3 Billion Share

Issuance, the “Liberty Share Issuances”).163 Liberty Broadband was also given the



159
    Id.
160
    See id. at ¶¶ 79, 81.
161
    Id. at ¶ 77.
162
    Id. at ¶ 83. There appears to be a discrepancy in the papers between whether the voting proxy
was capped at 6% or 7%, for purposes of this Memorandum Opinion, I have adopted 6%, which
is used more consistently in the briefing.
163
    Id. at ¶ 79.
                                               35
ability to “purchase from any issuance of equity in conjunction with capital raising

efforts sufficient shares to maintain its investment in the Company” and was carved

out from any future stockholders rights plan that Charter may adopt.164 The TWC

Merger and the New Bright House Transaction were conditioned on the Charter

stockholders approving the Liberty Share Issuances and the Voting Proxy

Agreement.165

                        d. The Stockholder Vote

       On August 20, 2015, Charter filed a definitive proxy statement with the SEC

in connection with the TWC Merger and the agreements with Bright House and

Advance/Newhouse (the “Proxy”). The Proxy explains the requirements of Article

Eighth in Charter’s Certificate of Incorporation, namely, that the transactions must

be approved by a majority of unaffiliated outstanding shares of common stock

entitled to vote.166 During a special meeting on September 21, 2015, 90% of

outstanding Charter shares approved the TWC Merger.167            Excluding shares

beneficially owned by Liberty Broadband and its affiliates, approximately 86% of

outstanding Charter shares, in a single vote, voted in favor of the Liberty Share




164
    Id. at ¶ 84.
165
    See id. at ¶ 99.
166
    See Proxy at 121.
167
    Yoch Aff. Ex. F.
                                           36
Issuances, the Liberty Stock Consideration, and the Voting Proxy Agreement.168

The TWC Merger and the New Bright House Transaction closed on May 18, 2016.

       D. Before and After the Acquisitions

       To recapitulate, before the Acquisitions, Charter, TWC, and Bright House

were separate entities. Bright House was wholly owned by Advance/Newhouse.

Liberty Broadband owned 26% of Charter. After the Acquisitions, Charter169 owned

Bright House and had merged with TWC. Charter’s ownership structure then

consisted of the following: TWC shareholders owned between approximately 40%

and 44%, Advance/Newhouse owned between approximately 13% and 14%, and

Liberty Broadband owned between approximately 19% and 20%.170 However,

pursuant to the Voting Proxy Agreement, Liberty Broadband retained an additional

voting interest of approximately 6%, keeping its total voting power about the same

as it stood before the Acquisitions.

       E. Procedural History

       One day after Charter filed the Proxy, the Plaintiff filed his original complaint

for breaches of fiduciary duties and alleged that the Proxy was materially incomplete

by its failure to disclose certain unlevered free cash flow projections (“UFCF”) and




168
    Id.
169
    Technically: New Charter.
170
    See Compl. ¶ 80. At least, as of the time of the press release cited by the Complaint, this was
the expected resulting ownership structure.
                                                37
the text of the Voting Proxy Agreement (the “Original Complaint”).171 The Plaintiff

filed a Motion to Expedite and moved for a preliminary injunction seeking to enjoin

the Acquisitions. Charter supplemented the Proxy on September 9, 2015, providing

the UFCF projections and the text of the Voting Proxy Agreement. The Plaintiff

then withdrew his Motion to Expedite and Motion for a Preliminary Injunction,

writing to the Court, “the parties have not agreed to any type of settlement or release

of any claims” but that “the additional disclosures did moot Plaintiff’s pending

motions.”172

       After closing, the Plaintiff filed his Verified Amended Class Action

Complaint (the “Complaint”) on April 22, 2016 pleading four counts. Count I is an

individual and class claim for breach of fiduciary duty against the Director

Defendants. The Plaintiff alleges that the Director Defendants violated their duties

of care and loyalty by agreeing to the Liberty Share Issuances and the Voting Proxy

Agreement and failing to disclose all “material facts necessary for shareholders to

cast an informed vote on, amongst other things, whether to enter into the

Transactions and issue the shares contemplated thereunder.”173 According to the

Plaintiff, the Liberty Share Issuances and the Voting Proxy Agreement “will unfairly

expropriate and transfer voting and economic power from Charter’s public


171
    Original Complaint ¶¶ 137–138 (Dkt. No. 1).
172
    Pl’s Letter to the Court at 2 (Sept. 10, 2015) (Dkt. No. 12).
173
    Compl. ¶¶ 157–159.
                                                 38
shareholders to” Malone and Liberty Broadband—the Stockholder Defendants.174

Count II is an individual and class claim for breach of fiduciary duty against the

Stockholder Defendants. The Plaintiff alleges that the Stockholder Defendants are

de facto controlling shareholders of Charter and thus owe the Plaintiff and the Class

fiduciary duties. According to the Plaintiff, the Stockholder Defendants violated

their fiduciary duties by “causing the Board to agree to the Liberty Share Issuances

and [the] Voting Proxy [Agreement].”175 Counts III and IV plead derivative claims

on behalf of Charter for breach of fiduciary duty against the Director Defendants and

the Stockholder Defendants for the same actions as Counts I and II—agreeing to, or

causing the Board to agree to, the Liberty Share Issuances and the Voting Proxy

Agreement.176

       The Defendants moved to dismiss the Complaint on July 22, 2016 under Court

of Chancery Rule 12(b)(6) for failure to state a claim and Rule 23.1 for failing to

make a demand on the Board, which the Defendants argue should not be excused

here. I heard oral argument on Defendants’ Motions to Dismiss on November 15,

2016. In February 2017, the parties submitted supplemental letters in light of recent

decisions of this Court. My Memorandum Opinion on the Motions to Dismiss

follows.


174
    Id. at ¶ 159.
175
    Id. at ¶¶ 161–163.
176
    Id. at ¶¶ 165–171.
                                         39
                                     II. ANALYSIS

       The Complaint alleges claims on behalf of the Plaintiff, and derivatively on

behalf of Charter. The Defendants have moved to dismiss the Complaint pursuant

to Court of Chancery Rules 23.1 and 12(b)(6) for failure to state a claim. As is well-

settled, when examining a motion for failure to state a claim under Rule 12(b)(6),

       (i) all well-pleaded factual allegations are accepted as true; (ii) even
       vague allegations are “well-pleaded” if they give the opposing party
       notice of the claim; (iii) the Court must draw all reasonable inferences
       in favor of the non-moving party; and (iv) dismissal is inappropriate
       unless the plaintiff would not be entitled to recover under any
       reasonably conceivable set of circumstances susceptible of proof.177

However, the Court should accept “[o]nly true reasonable inferences,”178 rather than

“every strained interpretation of the allegations proposed by the plaintiff.” 179 Rule

23.1 vindicates director control of claims belonging to the corporation; where, as

here, no demand on the board is made, the Complaint must plead facts indicating

that the directors could not bring business judgment to bear on such a demand.180 I

first examine the Motions under Rule 12(b)(6).

       The Plaintiff attempts to rebut the presumption under the business judgment

rule “that in making a business decision, the board of directors acted on an informed

basis, in good faith and in the honest belief that the action was taken in the best


177
    Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (internal quotations omitted).
178
    Pfeffer v. Redstone, 965 A.2d 676, 683 (Del. 2009).
179
    Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001).
180
    See Park Emps.' & Ret. Bd. Emps.’ Annuity & Benefit Fund of Chic. v. Smith, 2017 WL
1382597, at *4–5 (Del. Ch. Apr. 18, 2017).
                                             40
interests of the company.”181 To do so, the Plaintiff argues that the Stockholder

Defendants controlled Charter.182 The Defendants counter that the Stockholder

Defendants were minority owners of Charter, and that the facts pled demonstrate

that those Defendants did not possess actual control of Charter, particularly in light

of the Amended Stockholders Agreement.183 Moreover, even if the Stockholder

Defendants controlled Charter, the Defendants argue that Kahn v. M & F Worldwide

Corporation184 (“MFW”) applies and cleanses the transaction.185 I do not need to

reach this latter issue, however. After reviewing the Complaint, and for the reasons

that follow, I find that the Plaintiff has failed to plead sufficient facts making it

reasonably conceivable that the Stockholder Defendants controlled Charter.

       The Plaintiff also argues that the directors acted disloyally in entering into the

Liberty Share Issuances and Voting Proxy Agreement. The Defendants dispute this

claim, but argue that, regardless, any inequities in these transactions have been

cleansed by the ratifying vote of a majority of disinterested Charter stockholders

pursuant to the Corwin doctrine.186 Because I find it reasonably conceivable that,


181
    Solomon v. Armstrong, 747 A.2d 1098, 1111 (Del. Ch. 1999) (internal quotations omitted).
182
    Pl’s Answering Br. 2.
183
    Charter Defs’ Opening Br. 24–25; Liberty Defs’ Opening Br. 16.
184
    88 A.3d 635 (Del. 2014).
185
    Charter Defs’ Opening Br. 42–43. See MFW, 88 A.3d at 644 (holding that “business judgment
is the standard of review that should govern mergers between a controlling stockholder and its
corporate subsidiary, where the merger is conditioned ab initio upon both the approval of an
independent, adequately-empowered Special Committee that fulfills its duty of care; and the
uncoerced, informed vote of a majority of the minority stockholders”).
186
    Charter Defs’ Opening Br. 38–39.
                                             41
despite the absence of a controller, the vote of the stockholders here was structurally

coerced, ratification under Corwin is unavailable to the Defendants. Accordingly,

the business judgment rule is not imposed via ratification under Corwin, and I must

proceed to examine whether the Complaint withstands scrutiny under Rule 12(b)(6).

       A. The Stockholder Vote Failed to Cleanse the Transaction

       Under Corwin, business judgment review applies in an action challenging a

transaction that has been approved by a fully informed, uncoerced vote of the

disinterested stockholders.187 This is the case even if the transaction might otherwise

have been subject to entire fairness due to conflicts faced by individual directors.188

The result, absent an adequate pleading of waste, is dismissal.189 The rationale of

this line of cases is simple—where holders of a majority of stock vote to evince their

determination that the transaction is in corporate best interest, there is little utility in

a judicial second-guessing of that determination by the owners of the entity. The

doctrine depends on the Court’s ability to find that the stockholder vote represented

an informed determination that the challenged transaction was in the corporate

interest.

       In that light, there are two limitations on the application of Corwin: the vote

must be fully informed, and be uncoerced. Both limitations aim at the same problem.


187
    Corwin, 125 A.3d at 309.
188
    Larkin v. Shah, 2016 WL 4485447, at *1 (Del. Ch. Aug. 25, 2016).
189
    See Singh, 137 A.3d at 151–152.
                                             42
The Court cannot assume from an uninformed vote that stockholders determined that

the transaction was beneficial, in light of the actual facts; thus, an uniformed vote

has no ratification effect. Likewise, a coerced vote offers no assurance that the

stockholders have made a determination that the transaction at issue is beneficial,

only that, under whatever coercive factors exist, they are better accepting the

transaction than the alternative. That is what “coercion” means in this context; that

facts extraneous to the challenged transaction may have driven the vote, and not a

determination by the stockholders that the transaction was in the corporate interest.

       Thus, controller transactions are inherently coercive, and a transaction with a

controller cannot be ratified by a vote of the unaffiliated majority; the concern is that

fear of controller retribution in the face of a thwarted transaction may overbear a

determination of best corporate interest by the unaffiliated majority. In such a case,

the Court cannot determine that a vote ratifies the transaction on its own merits.

Likewise, ratification does not follow from a vote that is structurally coercive. Note

that this “coercion” need not imply any wrongdoing on the fiduciaries in the way

they have structured the vote;190 it simply means that the Court cannot assume that

the vote of the stockholders with respect to the challenged transaction was an

informed ratification of that transaction, because of the way the question upon which


190
   See In re Saba Software, Inc. Stockholder Litig., 2017 WL 1201108, at *15 (Del. Ch. Mar. 31,
2017) (explaining that coercion does not turn on the intent of the fiduciaries, but on the effect on
stockholder voting).
                                                43
they voted is constructed. For instance, a single vote to approve several unrelated

matters, in theory, could be coercive in this sense, if the Court could not conclude

that the vote represented an informed ratification of the challenged transaction on its

merits. That is all that I mean by “coercion” in this context.191

       Here, a majority of the unaffiliated stock was voted, in a single vote, in favor

of the Issuances and the Voting Proxy Agreement. I must apply the analysis above

to determine whether this vote was an informed,192 uncoerced, ratification of those

transactions. I first find that these transactions did not involve a controller, and thus

that inherent coercion was not in play. I then turn to structural coercion. The

Director Defendants structured the vote on the Liberty Share Issuances and Voting

Proxy Agreement such that failure to approve those transactions would cause the

stockholders to lose the benefits of separate transactions, the Acquisitions. Because

I find, based on the applicable pleading-stage record and inferences, that the

Issuances and Voting Proxy Agreement were extraneous to the Acquisitions, but

receipt of the benefits of the Acquisitions was expressly conditioned on a positive

vote on the Issuances and Voting Proxy Agreement, no ratification occurred. I

cannot determine that the vote in favor of the Issuances and Voting Proxy Agreement


191
    Coercion in this sense, “imposing an extrinsic incentive on the stockholder vote unrelated to
the transaction challenged,” is, no doubt, a peculiar use of the term, “coercion.” In true Dumptian
fashion, to “coerce” is used in different ways in our law, depending on the interests in consideration
and the result of a finding of coercion.
192
    Because of my decision on coercion, I need not reach the Plaintiff’s argument that disclosure
deficiencies rendered the vote uninformed.
                                                 44
represented a determination by stockholders that those transactions were themselves

in the corporate interest.

               1. The Stockholder Defendants are not Controlling Stockholders

       As is well-established, a plaintiff can shift the standard of review from the

business judgment rule to entire fairness by either establishing the presence of a

controlling stockholder on both sides of a transaction or showing that “at least half

of the directors who approved the transaction were not disinterested or

independent.”193 An owner of a majority of stock, obviously, may control the board.

Here, however, the Stockholder Defendants controlled a minority block—about a

quarter—of the voting stock of Charter.

       A stockholder who owns less than 50% of the voting power of a corporation

may still qualify as a controller—and owe the accompanying fiduciary duties—if he

“exercises control over the business affairs of the corporation.”194 To invoke entire

fairness, the Complaint must contain well-pled facts “demonstrating [the

stockholder’s] actual control with regard to the particular transaction that is being

challenged.”195      This actual control test is “not an easy one to satisfy” as

“stockholders with very potent clout have been deemed, in thoughtful decisions, to


193
    In re KKR Financial Holdings LLC Shareholder Litigation, 101 A.3d 980, 990 (Del. Ch. 2014).
194
    See Kahn v. Lynch Commc'n Sys., Inc., 638 A.2d 1110, 1113–14 (Del. 1994) (internal quotations
omitted).
195
     In re KKR, 101 A.3d at 991 (citations omitted); see In re Primedia Inc. Derivative Litig., 910
A.2d 248, 257 (Del. Ch. 2006) (“Allegations of control over the particular transaction at issue are
enough.”).
                                               45
fall short of the mark.”196      Moreover, in order to establish actual control by

stockholders, and thus impose fiduciary duties on them, they must “have such

formidable voting and managerial power that they, as a practical matter, are no

differently situated than if they had majority voting control.”197

       Otherwise, stockholders are not fiduciaries for the entities in which they own

stock. They are free to own, sell and vote their stock in their own self-interest. Such

independence is fundamental to the separation of ownership and control that makes

the corporate form a viable way to organize a business entity. Corporate fiduciaries,

on the other hand, are prohibited from considering their self-interest in making

corporate decisions. They must exercise their business judgment on behalf of the

entity and its stockholders, free from the taint of personal interest. Thus, it is only

where a stockholder assumes actual control over the decision-making process of the

entity, as where the stockholder has a majority interest and thus controls the board

of directors, or is otherwise able to overbear the business judgment of the directors,

that the law holds her to fiduciary standards. Again, a finding that a stockholder is

a controller has dramatic consequences—she is no longer able to act in self-interest,

but must act in the corporate interest only, and entire fairness applies to transactions

with the controller. The requirements for a sufficient pleading of controller status


196
    See In re PNB Holding Co. Shareholders Litig., 2006 WL 2403999, at *9 (Del. Ch. Aug. 18,
2006).
197
    Id.
                                            46
are appropriately rigorous, therefore; the complaint must plead facts that, if true,

imply actual control over the board of directors by the stockholder.

       The Plaintiff argues the Stockholder Defendants controlled Charter due

Liberty Broadband’s 26% equity stake, its letters to the SEC allegedly admitting

control, and the Stockholder Defendants’ influence on the Charter Board.198 At first

glance, it would appear reasonably conceivable that the Stockholder Defendants

exercised actual control here. Upon further examination, however, and pursuant to

the stringent standard for control just described, I find that the contractual

restrictions levied on the Stockholder Defendants by the Amended Stockholders

Agreement and Charter’s Certificate of Incorporation are sufficient to overcome any

inference that Liberty Broadband was able to exercise actual control over Charter in

relation to the Liberty Share Issuances and Voting Proxy Agreement.

                      a. The Amended Stockholders Agreement

       Pursuant to the Amended Stockholders Agreement, Liberty Broadband could

not acquire more than 35% of Charter stock,199 designate more than four out of ten

directors, or solicit proxies or consents.200 Additionally, for a broad range of

transactions, Charter’s Certificate of Incorporation requires, perhaps in an attempt




198
    See Pl’s Answering Br. 2–3.
199
    I note that this amount was set to increase to 39.99% after January 2016. See Compl. ¶ 35.
200
    See id. at ¶¶ 33–35, 37.
                                               47
to invoke MFW,201 approval by certain directors and a majority of unaffiliated

stockholders.     These contractual restrictions inform my control analysis, and

ultimately play the primarily role in prohibiting a pleading stage inference of control

here.

                      b. The Stockholder Defendants Do Not Have a Controlling
                      Influence on the Board of Directors

        The Plaintiff contends that the Stockholder Defendants controlled a majority

of the Board,202 or at least enough directors to veto any transaction, which, according

to the Plaintiff, is sufficient to establish control.203 The Complaint, however, does

not evince actual control over a majority of directors; the pleadings are limited to

showing that the directors share interests with the Stockholder Defendants, not that

the directors are subject to actual control. Similarly, in briefing the Plaintiff argues

that I should infer that the Stockholder Defendants—who hold a minority of the

voting power—are controllers, because, he alleges, a majority of the Board lacks

independence from the Stockholder Defendants.204 In other words, the Plaintiff

appears to be conflating a pleading that a majority of the Board lacked independence

from an interested party, with a pleading of actual control by that interested party.

However, it does not necessarily follow that an interested party also controls



201
    88 A.3d 635 (Del. 2014).
202
    Pl’s Answering Br. 21.
203
    Id.
204
    See id. at 21–39.
                                          48
directors, simply because they lack independence. Lack of independence focuses on

the director, and whether she has a conflict in the exercise of her duty on behalf of

her corporation. Consideration of controller status focuses on the alleged controller,

and whether it effectively controls the board of directors so that it also controls

disposition of the interests of the unaffiliated stockholders: If yes, it is a fiduciary,

if no, it is simply a stockholder free to act in its own interests. A sufficient allegation

of control by a minority owner over the directors may imply controller status, but

the analysis must still turn on the power of the alleged controller to co-opt the

board.205

       According to the Plaintiff, the Stockholder Defendants controlled Charter

because they allege a majority of the Charter Board was beholden to the Stockholder

Defendants due to, as laid out in painful detail in the Facts section of this

Memorandum Opinion, their influence over the directors’ employment or

investments.206 The Defendants do not contest the independence or disinterestedness

of Malone and Maffei.207 The Plaintiffs, on the other hand, do not challenge the



205
    See Calesa Associates, L.P. v. American Capital, Ltd., 2016 WL 770251, at *10–11 (Del. Ch.
Feb. 29, 2016) (finding control of the board reasonably conceivable but explaining that one
director was a dual fiduciary and disclosures related to certain other directors stated their divergent
interests from that of the company’s stockholders and their affiliation with the alleged controller);
New Jersey Carpenters Pension Fund v. Infogroup, Inc., 2011 WL 4825888, at *8–11 (Del. Ch.
Sept. 30, 2011) (finding it reasonably conceivable that one director controlled the board of
directors “through a pattern of threats” that could have intimidated them).
206
    Pl’s Answering Br. 3.
207
    Charter Opening Br. 31.
                                                 49
independence of Conn, Markley, and Merritt. Therefore, the independence of five,

out of ten, directors remains in dispute: Nair, Huseby, Zinterhofer, Jacobson, and

Rutledge. For Nair, Huseby, Zinterhofer, and Jacobson, Plaintiff’s allegations of

these directors lacking independence from the Stockholder Defendants revolve

around various alleged business connections and professional histories between each

director and Malone. The Plaintiff also adds that Nair and Huseby are Liberty

Broadband designees, which they admit is not dispositive. For Rutledge, the CEO

of Charter, the Plaintiff argues, “senior corporate officers generally lack

independence for purposes of evaluating matters that implicate the interests of a

controller;”208 obviously, this is unhelpful in establishing that Liberty Broadband

and its associates are controllers.

       In other words, the Complaint alleges that some Director Defendants share

interests with the Stockholder Defendants. Whether or not this is a sufficient

pleading to imply lack of director independence, it is not sufficient, if true, to show

that Liberty Broadband and its associates exercised actual control over the Board.

       The Plaintiff cites to In re Cysive, Inc., Shareholder Litigation209 and In re

Zhongpin Inc. Stockholders Litigation210 for the proposition that “a stockholder who




208
    Pl’s Answering Br. 34 (citing In re Ezcorp Inc. Consulting Agreement Derivative Litig., 2016
WL 301245, at *35 (Del. Ch. Jan. 25, 2016)).
209
    836 A.2d 531 (Del. Ch. 2003).
210
    2014 WL 6735457, at *8 (Del. Ch. Nov. 26, 2014).
                                              50
controls neither a majority of the stock nor a majority of the board can still be

controlling, given the inherent coercive power attendant to a large block holder who

controls a significant number of directors.”211 Additionally, the Plaintiff references

Cysive for the notion that contractual restrictions in stockholders agreements

“preventing a stockholder from directly designating a majority of the board” are

insufficient to prevent a finding of control.212

       Cysive, I note, has been labeled by its author—Chief Justice Strine—as the

“most aggressive finding that a minority block holder was a controlling

stockholder.”213     In that case, then-Vice Chancellor Strine found that a 40%

stockholder (approximately 35% when excluding beneficially owned options), who

was the company’s founder, chairman, and CEO; whose family members held two

executive positions; and who, together with his subordinate and family members,

formed a unified voting coalition, was a controller.214 Then-Vice Chancellor Strine

focused on the alleged controller’s “managerial control” and “voting power” which

“position[ed] him well to elect a new slate more to his liking without having to attract

much, if any, support from public stockholders.”215 Also of note, the alleged

controller in Cysive was “involved in all aspects of the company’s business, was the



211
    Pl’s Answering Br. 22.
212
    Id. (citing Cysive, 836 A.2d at 551).
213
    In re Morton's Rest. Grp., Inc. Shareholders Litig., 74 A.3d 656, 664–66 (Del. Ch. 2013).
214
    Cysive, 836 A.2d at 551–553.
215
    Id. at 552.
                                               51
company’s creator, and ha[d] been its inspirational force.”216 Similarly, the Court in

Zhongpin found it reasonably conceivable that the founder, chairman, and CEO who

beneficially owned 17.3% of the company was a controller because he “could

exercise significant influence over shareholder approvals for the election of

directors, mergers and acquisitions,” and bylaw amendments and “possessed active

control over” day-to-day operations.217

       Here, however, the alleged influence of the Stockholder Defendants over the

Charter Board, while relevant to the issue of whether a majority of the board is

disinterested or lacks independence, does not rise to the level of actual control

similar to that found in Cysive or Zhongpin. As discussed, the particularities of the

Amended Stockholders Agreement here prevented Liberty Broadband from

designating a majority of Board seats and from soliciting proxies, distinguishing its

position from the stockholder in Cysive who was well-positioned “to elect a new

slate more to his liking.”218 The Amended Stockholders Agreement also limited

Liberty Broadband from potentially accumulating more than 35% of the stockholder

vote, which would be below the percentage actually, rather than just potentially,

beneficially owned by the alleged controller in Cysive. Finally, Charter’s Certificate

of Incorporation required approval of transactions such as those at issue by certain


216
    Id.
217
    In re Zhongpin, 2014 WL 6735457, at *7–8.
218
    Cysive, 836 A.2d at 552.
                                            52
directors and unaffiliated stockholders.              A bevy of contractual restrictions

constrained Liberty Broadband from control of Charter; no such restrictions were

present in Cysive, or Zhongpin, and I therefore find those cases inapposite to this

matter.

                       c. SEC Filings

       Of most concern to me here is Liberty Broadband’s letters to the SEC, which

I have reproduced again in full below.219

       For the reasons discussed below, Liberty believes each of the foregoing
       criteria has been met. . . . Under Section 2(a)(9) of the Act, a person
       who owns beneficially, either directly or through one or more
       controlled companies, more than 25% of the voting securities of a
       company is presumed to control such company. Thus, by virtue of the
       size of its ownership stake in Charter, Broadband will be presumed to
       control Charter. Moreover, Broadband will “primarily” control
       Charter because it will be the largest single stockholder of Charter. . . .
       Second, through Charter, Broadband will engage in a business other
       than that of investing, reinvesting, owning, holding or trading in
       securities. Broadband will devote substantial time and resources to
       overseeing Charter’s communications businesses, and will actively
       participate in the governance of Charter. Under Liberty’s stockholders
       agreement with Charter . . . Liberty has the right to designate four
       persons for election to the Charter board of directors . . . . Pursuant to
       the stockholders agreement, Charter has agreed to cause one of
       Liberty’s designees to serve on each of the nominating and corporate
       governance, audit and compensation and benefits committees of the
       board, provided such persons meet the applicable independence and
       other qualifications for membership on those committees. Currently,
       directors designated by Liberty serve on each of those committees.220


219
    I refer the interested reader to the Facts section for better context. See supra notes 79–88 and
accompanying text.
220
    Compl. ¶ 44 (emphasis in Complaint).
                                                53
       [Liberty] Broadband believes that, based upon the facts and
       circumstances anticipated to exist following conclusion of the Comcast
       Transaction, it would continue to maintain ‘primary control’ of
       Charter.221

       [Liberty Broadband] do[es] not believe we are currently subject to
       regulation under the Investment Company Act of 1940, because our
       investment in Charter enables us to exercise significant influence over
       Charter. We have substantial involvement in the management and
       affairs of Charter, including through our board nominees. Liberty
       [Media] nominated four of Charter’s ten current directors, and we
       have assumed Liberty [Media]’s nomination right under the terms of
       the [Original Stockholders Agreement].222

The Plaintiff again cites to Zhongpin, this time for the notion that the Court found a

17% stockholder to be a controller where the company’s 10-K stated the stockholder

had significant influence over management and described the stockholder as a

controlling stockholder.223 Similarly, the Plaintiff references In re Loral Space &

Communications, Inc.224 for the proposition that stockholders have been found to be

controlling where the stockholder and company publicly maintained outside the

litigation that the stockholder controlled the company. 225            This case is

distinguishable, however; in In re Loral, the controlling stockholder also seated a

majority of directors of the company.226 Also, as previously discussed, the controller

in Zhongpin had significant influence over elections and active control of day-to-day


221
    Id. at ¶ 45 (emphasis in Complaint).
222
    Id. at ¶ 39 (emphasis in Complaint).
223
    Pl’s Answering Br. 19.
224
    2008 WL 4293781 (Del. Ch. Sept. 19, 2008).
225
    Id. (citing In re Loral, 2008 WL 4293781, at *21).
226
    In re Loral, 2008 WL 4293781, at *21.
                                               54
operations. 227 In other words, the public declarations of control in both these cases

were not the only considerations by which the Court determined those defendants

exercised control.

          I find, despite these initially-persuasive statements to the SEC, and in light of

my discussion above regarding Plaintiff’s other allegations of control, the

contractual handcuffs binding the Defendants here prevent me from finding it

reasonably conceivable that the Stockholder Defendants were capable of exercising

actual control over Charter. Without the contractual restrictions of the Amended

Stockholders Agreement and the Certificate of Incorporation, it seems to me that

Liberty Broadband’s statements to the SEC would likely be sufficient to establish,

at the pleading stage, that the Stockholder Defendants were controllers. In other

words, absent contractual restrictions as exist here, it would seem to me reasonably

conceivable that a company that tells the SEC it exercises “primary control” and has

a “significant influence” over another company is a controller of that company,

regardless of the fact that the statements were made in a different context in which

they were self-serving. Here, however, as is common throughout the entire analysis

of control in this matter, the restrictions in the Certificate of Incorporation and the

Amended Stockholders Agreement prevent such a finding.                  Despite the SEC




227
      In re Zhongpin Inc., 2014 WL 6735457, at *7–8.
                                               55
disclosures, in other words, the Stockholder Defendants were not in a position to

exercise actual control over the directors.

       In light of the foregoing, I do not find it reasonably conceivable, upon the facts

pled, that the Stockholder Defendants were controlling fiduciaries of Charter with

respect to the transactions at issue. Accordingly, I need not conduct a MFW analysis

and, for purposes of Corwin, no coercion exists from the presence of a controller.

As discussed below, however, the vote here was structured in such a way to make it

reasonably conceivable that the stockholder vote was coerced.

              2. The Stockholder Vote was Structurally Coerced

       Corwin and its progeny exist primarily to “avoid the uncertainties and costs

of judicial second-guessing when the disinterested stockholders have had the free

and informed chance to decide on the economic merits of a transaction for

themselves.”228 Our Supreme Court has explained further that

       [w]hen the real parties in interest—the disinterested equity owners—
       can easily protect themselves at the ballot box by simply voting no, the
       utility of a litigation-intrusive standard of review promises more costs
       to stockholders in the form of litigation rents and inhibitions on risk-
       taking than it promises in terms of benefits to them.229




228
    Corwin, 125 A.3d at 313. See also In re Massey Energy Co. Derivative & Class Action Litig.,
2017 WL 1739201, at *19 (Del. Ch. May 4, 2017) (discussing the “fundamental policy underlying
Corwin”).
229
    Corwin, 125 A.3d at 313 (emphasis added).
                                              56
Chancellor Bouchard recently cautioned, however, that the policy underlying

Corwin “was never intended to serve as a massive eraser, exonerating corporate

fiduciaries for any and all of their actions or inactions preceding their decision to

undertake a transaction for which stockholder approval is obtained.”230 In that

regard and for the reasons explained below, despite the lack of a controller here I

find that the Plaintiff has pled facts making it reasonably conceivable that the vote

of the disinterested stockholders in this matter was structurally coerced.

Accordingly, such a vote fails to cleanse the transactions here under Corwin.

       Coercion is a context-driven term. The term itself “is not very meaningful.”231

Its ordinary definition, “something akin to intentionally persuading someone to

prefer one option over another,” is different from saying such persuasion “would so

impair the person's ability to choose as to be legally actionable.”232

       For the word to have much meaning for purposes of legal analysis, it is
       necessary in each case that a normative judgment be attached to the
       concept (‘inappropriately coercive’ or ‘wrongfully coercive’, etc.).
       But, it is then readily seen that what is legally relevant is not the
       conclusory term ‘coercion’ itself but rather the norm that leads to the
       adverb modifying it.233




230
    In re Massey, 2017 WL 1739201, at *20.
231
    Katz v. Oak Indus. Inc., 508 A.2d 873, 880 (Del. Ch. 1986).
232
    Gradient OC Master, Ltd. v. NBC Universal, Inc., 930 A.2d 104, 117 (Del. Ch. 2007) (internal
citations omitted).
233
    Katz, 508 A.2d at 880 (emphasis added).
                                              57
I have attempted to define structural coercion, in the ratification context, above. It

does not necessarily implicate director wrongdoing in the structuring of a vote, and

such structuring, in any event, is not the focus of liability here. In the Corwin

context, a structurally-coerced vote is simply a vote structured so that considerations

extraneous to the transaction likely influenced the stockholder-voters, so that I

cannot determine that the vote represents a stockholder decision that the challenged

transaction is in the corporate interest.234 If I cannot make such a determination, no

ratification has occurred, and any inherent breaches of duty regarding the transaction

are uncleansed. In such a case, I must do a traditional analysis of the transaction

regardless of the stockholder vote, and determine whether business judgment or

entire fairness is the applicable standard of review.

       This, I note, is not a license for plaintiffs to pick apart factors in stockholder

votes to nullify ratification. If a transaction is negotiated and structured in a

particular way, and presented to the stockholders such that they may ratify it, or

reject it and retain the status quo, such a vote is not structurally coercive.235 Breaches

of duty inherent in that transaction—failure to run an informed sales process, say, or

negotiation     by     self-interested     fiduciaries—are        not    themselves       separate



234
Will. v. Geier, 671 A.2d 1368, 1382 (Del. 1996) (citing Eisenberg v. Chicago Milwaukee
Corp., 537 A.2d 1051, 1061 (Del. Ch. 1987)).
235
    See In re Gen. Motors Class H Shareholders Litig., 734 A.2d 611, 621 (Del. Ch. 1999)
(explaining that the voting stockholders “had a free choice between maintaining their current status
and taking advantage of the new status offered by the [transactions]”).
                                                58
“transactions” imbedded in the vote that render it coercive. Likewise, the mere fact

that a transaction is “economically too good to resist” is not enough to render an

otherwise valid stockholder vote structurally coercive.236 Rather, Courts will defer

to a board’s decision to structure a deal unless the decision “strong-arms” the

stockholders into voting for the transaction “for reasons outside of the economic

merit” of the decision.237 Our case law, therefore, draws a distinction between

potential breaches of duty inherent in the transaction, which are cleansed by a

ratifying vote, and extrinsic “strong-arming.”

      The question here is whether the Director Defendants structured the

transactions and votes in such a way that the Liberty Share Issuances and the Voting

Proxy Agreement have been ratified. In order for a cleansing ratification to inhere

in a stockholder vote, the board must have structured the vote in a way that gives

stockholders the “free choice between maintaining their current status and taking

advantage of the new status offered by” the transaction.238 In other words, when

examining whether a vote was structurally coerced, I must consider “whether the

stockholders have been permitted to exercise their franchise free of undue external

pressure created by the fiduciary that distracts them from the merits of the decision




236
     Ivanhoe Partners v. Newmont Min. Corp., 533 A.2d 585, 605 (Del. Ch. 1987) (internal
quotations omitted).
237
    Gradient, 930 A.2d at 119 (discussing In re Gen. Motors, 734 A.2d at 620–21).
238
    In re Gen. Motors, 734 A.2d at 621.
                                          59
under consideration.”239 Ultimately, I may not find cleansing ratification if the facts

pled indicate that the vote was not an informed stockholder approval of the

transaction at issue, as itself in the interest of Charter.

       Here, the Board presented the Charter stockholders with multiple proposals

on which to vote. One proposal concerned the TWC Merger, which 90% of

outstanding Charter shares voted to approve.240 All parties here agree that that

transaction, and the New Bright House Transaction, were value-enhancing to

stockholders. Another proposal addressed the Liberty Share Issuances and the

Voting Proxy Agreement, which 86% of stockholders unaffiliated with Liberty

Broadband voted to approve.241 Concerning both of these proposals, the Proxy

disclosed to the Charter stockholders:

       In order to satisfy the conditions to the completion of the mergers,
       Charter and TWC stockholders must vote to approve the adoption of
       the merger agreement and Charter stockholders must vote to approve
       the stock issuances in connection with the transactions contemplated by
       the merger agreement, the Liberty investment agreement and the
       BHN/Liberty stockholders agreement, the Liberty transactions and the
       amended and restated certificate of incorporation, as described in this
       joint proxy statement/prospectus.

       In order to satisfy the conditions to the completion of the BHN
       transactions, Charter stockholders must vote to approve the stock
       issuances in connection with the transactions contemplated by the
       BHN/Liberty stockholders agreement and the BHN contribution

239
    In re Saba, 2017 WL 1201108, at *15 (citing Williams, 671 A.2d at 1382–83; Gradient, 930
A.2d at 117–121).
240
    See Yoch Aff. Ex. F.
241
    See id.
                                            60
       agreement, certain Liberty transactions (including the provisions of the
       BHN/Liberty stockholders agreement) and the amended and restated
       certificate of incorporation, as described in this joint proxy
       statement/prospectus.242

In other words, in order to receive the benefit that the Director Defendants had

obtained by negotiating the Acquisitions, Charter stockholders had to vote for a

transaction allegedly transferring wealth from Charter to Liberty Broadband, and

approve an alleged concentration of voting power in Liberty Broadband. Charter

stockholders could vote against these allegedly-inequitable transfers to Liberty

Broadband, but they would have to give up the value the directors had achieved via

the Acquisitions.

       I assume, for purposes of this ratification analysis only, that fiduciary duty

violations inhered in the Liberty Share Issuances and the Voting Proxy Agreement.

The Board, in that case, presented the stockholders with a simple choice: accept

(disloyal) equity issuances to the Company’s largest stockholder, and an agreement

granting that stockholder greater voting power, or lose two beneficial transactions.

In other words, the stockholders were told that if they refused to approve certain

transactions, themselves potentially not in the corporate interest, they would lose out

on other, beneficial, transactions.


242
   Compl. ¶ 99; Proxy at 5. I note that the Voting Proxy Agreement and the $700 Million Share
Issuance was contained in the “BHN/Liberty stockholders agreement” referenced by the Proxy
here. See Proxy at 28–29. The $4.3 Billion Share Issuance was contained in the “Liberty
investment agreement.” See Proxy at 29.
                                             61
       Accordingly, the Charter stockholders, it seems to me, were not able to “easily

protect themselves at the ballot box by simply voting no.”243 If they voted one way,

they would forgo two lucrative deals. If they voted another way, they would transfer

value to an insider (and, should Corwin apply, release a potentially valuable

fiduciary duty claim).

       The Defendants rely on In re General Motors Class H Shareholders

Litigation244 for the proposition that a vote is only coercive “when stockholders are

‘put to a choice between a new position and a compromised position,’ not when they

are given ‘a free choice between maintaining their current status and taking

advantage of the new status’ offered by the transaction on which they are voting.’”245

According to the Defendants, the stockholders had such a free choice here—accept

or reject the aggregate transactions in toto. In General Motors, the board of directors

told stockholders that voting to approve the transactions in that case—essentially a

recapitalization—would require that the stockholders waive certain charter

provisions granting the stockholders certain rights in the event of a

recapitalization.246 The stockholders were also told that a similar transaction in the

future would be subject to more burdensome tax consequences because of recent




243
    Corwin, 125 A.3d at 313 (emphasis added).
244
    734 A.2d 611 (Del. Ch. 1999).
245
    Charter Defs’ Reply Br. 22–23 (quoting In re Gen. Motors, 734 A.2d at 621).
246
    In re Gen. Motors, 734 A.2d at 614–615.
                                              62
legislation.247 Then-Vice Chancellor Strine held that structuring the vote in such a

way was not coercive, because all that the stockholders “were asked to do [was] to

accept a new status or remain in their current status,” explaining that “[r]esponsible

investors must be prepared to make such choices.”248 The Court noted that the

Plaintiffs’ allegations did not state “a claim that the coercive actions were ‘unrelated

to the merits’” of the transactions at issue.249 The applicability of the General

Motors rationale here depends on the latter consideration; were the Issuances (and

the Voting Proxy Agreement) an integral part of the overarching Acquisition

transactions, or do the pleadings make it reasonably conceivable that the Issuances

and Voting Proxy Agreement were extrinsic, and tacked to the Acquisitions to

strong-arm a favorable vote? At the pleading stage, I find the latter.

       It is a truism that every deal involves a compromise of sorts. Thus, a party to

a deal always gives something up; it must always weigh the costs and benefits of the

proposed transaction. If a deal is completed, it is because each party has decided

that, on net, the deal is subjectively beneficial. The recapitalization in General

Motors was just such a deal: the stockholders forwent certain economic rights in

order to obtain a greater economic benefit. The stockholders here, however, did not

simply offer up some economic right belonging to them in order to obtain the net


247
    Id. at 620.
248
    Id. at 621.
249
    Gradient, 930 A.2d at 118 (quoting In re Gen. Motors, 734 A.2d at 620).
                                              63
benefit of the TWC Merger and the New Bright House Transaction. Rather, the

Charter stockholders were confronted with accepting an allegedly tainted transaction

in order to obtain two larger beneficial transactions. Because I find it reasonably

conceivable that the vote on the challenged transactions was “unrelated to the

merits” of the Acquisitions, but structured in such a way make receipt of the benefits

of the Acquisitions contingent of that vote, the rationale of General Motors in

inapplicable here.

          In the classic Corwin case, fiduciaries ask stockholders via their votes to ratify

an intrinsic element of the deal process, such as the alleged lack of independence of

a majority of the directors. There, courts generally will defer to the stockholder

franchise on process matters inherent in a deal that stockholders deem valuable. The

Defendants refer to the Issuances as “financing” for the Acquisitions, but in reality,

the equity sale to Liberty Broadband formed an insignificant part of the

consideration for the Acquisitions.         Is such financing an inherent part of the

transaction? I find the pleadings sufficient to make it reasonably conceivable that

the insider financing was not integral to, but was extrinsic to, the Acquisitions.250

          The Plaintiff alleges that Charter “easily could have proceeded with either just

the TWC Transaction or with the TWC Transaction and a transaction to acquire




250
      See Compl. ¶ 77.
                                              64
Bright House without improperly benefiting Liberty Broadband.”251 To that point,

I note that the record does not disclose that the Defendant Directors made a

determination that the Issuances and the Voting Proxy Agreement were necessary to

the Acquisitions. I also find nothing in the Proxy informing stockholders that this

financing was in the corporate interest, independent of the Acquisitions. In fact, the

fairness opinions offered to the Board and the stockholders failed to address the

fairness of the Liberty Share Issuances (and the Voting Proxy Agreement), standing

alone.252 The Defendants also point to nothing in the pleadings and documents

incorporated therein that indicates that the Director Defendants attempted to obtain

the small part of the deal financing provided by Liberty Broadband, by instead

issuing equity to a non-insider.253           Rather, the Proxy discloses that Liberty

Broadband initially proposed the Liberty Share Issuances and from then on, it seems

to me, implies that the Issuances were a “done deal,” more-or-less.254                    More

specifically, for the $4.3 Billion Share Issuance, the Proxy states “Mr. Maffei [of

Liberty Broadband] also noted Liberty Broadband’s interest in making a significant



251
    Id.
252
    See id. at ¶¶ 126, 127 n.8, 129, 131; Proxy at 196, H-5, J-4.
253
    To the extent I am improperly characterizing the $700 Million Share Issuance as financing for
the New Bright House Transaction, any other plausible beneficial purpose to Charter stockholders
for its execution eludes me.
254
    See Proxy at 139 (“Liberty Broadband proposed to commit at the [Bright House] signing . . .
not less than $650 million of Charter Class A Common Stock.”); id. at 143 (stating with regards
to the TWC Merger that “Mr. Maffei [of Liberty Broadband] also noted Liberty Broadband’s
interest in making a significant additional investment in Charter.”).
                                               65
additional investment in Charter . . . in light of Charter’s potential financing needs

and Liberty Broadband’s desire to maintain its percentage equity interest in

Charter.”255 Then, without further explanation, discussion of the TWC Merger in

the Proxy appears to continue under the assumption that the TWC Merger would be

financed (in small part) by an additional equity investment by Liberty Broadband.256

       Moreover, the Defendants cite to nothing in the pleadings and incorporated

documents that indicates the Liberty Share Issuances were the only method of

financing available for the approximately $5 billion obtained through their

execution. To the contrary, the Proxy briefly mentions the Board’s exploration of

debt financing, that Charter “expect[ed] to finance part of the consideration for the

[Acquisitions] with additional indebtedness of approximately $24 billion” and that

Charter had “committed financing for approximately $4.3 billion of additional

indebtedness.”257 In other words, in a deal that valued TWC at $78.7 billion and

involved stock consideration of approximately $29.3 billion, cash consideration of

approximately $27.5 billion, and Charter taking on additional indebtedness of $24




255
    Id. at 143 (emphasis added).
256
    See Compl. ¶ 108 (“Without any further discussion, Charter executives appear to have assumed
that the TWC Transaction would be financed, in part, by a further share purchase by Liberty
Broadband.”). The Proxy only pauses later to note that members of Charter management had a
call with Liberty Broadband management “to discuss the potential terms on which Liberty
Broadband was interested in making an additional investment in Charter to partially finance the
cash portion of the consideration to be paid to the TWC stockholders.” See Proxy at 147.
257
    See Proxy at 143, 222.
                                              66
billion to finance part of that consideration,258 the Proxy does not disclose to the

stockholders the reason the relatively insignificant $4.3 billion in financing from the

Liberty Share Issuance was an integral part of the transaction. At this pleading stage,

I remain unconvinced that this particular form of financing via an equity issuance to

the Company’s largest stockholder was necessary to, or inherently a part of, the

overall deal.259

       Accordingly, one reasonable inference from the facts pled in the Complaint

(although not the only one) is that the Defendants obtained the Acquisitions, and

then used the value of those transactions to obtain a favorable vote on extrinsic

transactions—the Liberty Share Issuances and the Voting Proxy Agreement,

transactions that allegedly transferred wealth and voting power to Liberty Broadband

at stockholder expense. If so, this was structurally coercive, and no ratifying

cleansing resulted therefrom. I cannot find from the vote itself that the independent




258
    Compl. ¶ 75; Proxy at Cover Letter to Stockholders. I note that the expected aggregate equity
value of the TWC Merger to the TWC stockholders was approximately $57.5 billion, assuming
TWC stockholders took the $100 cash option. See Proxy at Cover Letter to Stockholders.
259
    I also note that it appears from the Proxy that the TWC Merger was not subject to any “financing
out” condition. See Proxy at 160 (listing “the absence of financing conditions or other limitations
on recourse if Charter is unable to obtain financing from its debt financing sources or if the Liberty
transactions are not consummated” as a “countervailing factor” considered by the Board in its
deliberations on the TWC Merger.) If so, I find it curious that the Director Defendants conditioned
the stockholders’ receipt of the TWC Merger on the stockholders’ approval of the approximately
$5 billion in financing from the Liberty Share Issuances, but failed to negotiate for a financing
condition in the actual merger agreement itself.
                                                 67
stockholders made a determination that the Issuances and Voting Proxy were in the

interests of Charter.

      Before turning from this analysis, it is appropriate to note that all I have

determined here is that the vote in favor of the Issuances and Voting Proxy does not

cleanse breaches of duty, if any, inherent in those transactions; and not that the

Complaint has stated a claim that such wrongdoing in fact exists. I now turn to that

analysis.

      B. The Nature of the Claims

      Having found that, on the current pleadings, the Defendants are not entitled to

a dismissal under the Corwin doctrine, I must turn to the substance of the Motions

to Dismiss.     The Plaintiff brings his claims, allegedly, both for himself and

derivatively on behalf of Charter. The Defendants moved to dismiss these claims

under Court of Chancery Rules 12(b)(6) and 23.1. Perhaps because of the parties’

focus on dismissal under MFW and Corwin, they gave scant attention in briefing as

to whether the claims here are in fact direct or derivative.260 Such a determination

will have a substantial effect here, of course. If the claims are direct, the Plaintiff

must plead only facts that disclose a reasonable conceivability of liability in order to

surmount the Motion to Dismiss; he faces the steeper climb to show that the Board



260
   See generally El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248 (Del. 2016)
(explaining direct, derivative, and “dual-natured” claims).
                                            68
could not bring its business judgment to bear on the demand he forwent, before he

may proceed derivatively consonant with Rule 23.1.             I consider the briefing

insufficient for me to proceed efficiently on an analysis of the nature of the Plaintiff’s

claims. Therefore, I reserve decision on the Motions to Dismiss. The parties should

confer and provide a stipulated supplemental briefing schedule on this issue.

                                 III. CONCLUSION

      For the reasons stated above, I reserve on the Defendants’ Motions to Dismiss,

pending supplemental briefing.




                                           69